Citation Nr: 1640450	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  09-11 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial increased disability rating for peripheral artery disease of the left lower extremity, currently rated 60 percent disabling.

2.  Entitlement to an initial increased disability rating for peripheral artery disease of the right lower extremity, currently rated 60 percent disabling.

3.  Entitlement to an initial increased disability rating for diabetes mellitus, type II, currently rated 20 percent disabling.

4.  Entitlement to an initial increased disability rating for peripheral neuropathy of the right upper extremity, currently rated 10 percent disabling.

5.  Entitlement to an initial increased disability rating for peripheral neuropathy of the left upper extremity, currently rated 10 percent disabling.

6.  Entitlement to an initial increased disability rating for peripheral neuropathy of the left lower extremity, currently rated 10 percent disabling.

7.  Entitlement to an initial increased disability rating for peripheral neuropathy of the right lower extremity, currently rated 10 percent disabling.

8.  Entitlement to a total rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 1971.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In an August 2007 rating decision, the RO granted service connection for diabetes mellitus, type II, with noncompensable complications of peripheral arterial disease of the lower extremities and diabetic neuropathy and assigned an initial 20 percent rating for the disability, effective July 24, 2006.  The rating decision also assigned a 20 percent disability rating for diabetic neuropathy, effective June 14, 2007.  See Fenderson v. West, 12 Vet. App. 119, 125-6 (1999) (indicating when this occurs VA adjudicators must consider whether the Veteran's rating should be "staged" to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

In a December 2007 rating decision, the RO granted entitlement to peripheral arterial disease of the left lower extremity and right lower extremity, assigning separate 40 percent disability ratings, effective June 14, 2007; granted entitlement to peripheral neuropathy of bilateral upper extremities and bilateral lower extremities, assigning separate 10 percent disability ratings, effective June 14, 2007.  This rating decision continued the 20 percent disability rating assigned to diabetes mellitus, type II.  

In a July 2008 rating decision, the RO assigned separate 60 percent disability ratings to peripheral arterial disease of the right and left lower extremities, effective March 24, 2008.  Although increased ratings were granted, the issues remained in appellate status, as the maximum schedular ratings had not been assigned and the ratings have not been assigned during the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran testified at a videoconference hearing before the Board in March 2010; the transcript is of record.  At this hearing, the Veteran testified pro se (without representation).  Subsequent to the hearing, the Veteran's representative submitted an August 2010 Informal Hearing Presentation.

These matters were remanded by the Board in February 2011.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


REMAND

The Board's February 2011 decision, in pertinent part, directed that the Veteran be given examinations to determine the current severity of his peripheral artery disease of the bilateral lower extremities; diabetes mellitus, type II; and peripheral neuropathy of the bilateral upper and lower extremities.  As noted above, it appears that the Veteran moved to Gulfport, Mississippi, at some point after the Board issued its February 2011 decision.  In March 2014, the Manila RO sent the Veteran a letter notifying him that he was going to be scheduled for a VA examination at the Manila outpatient clinic.  However, a record from later that month indicated that the Veteran refused examinations at that location.  In October 2014, the Veteran submitted documentation noting an address in Gulfport.  No effort was made to schedule examinations at a location in Mississippi.  As such, remand is necessary for such examinations.  Before any examinations are scheduled, the Veteran should be contacted to confirm his current place of residence in Mississippi.  

In addition, in March 2009, the Veteran indicated that he receives disability benefits from the Social Security Administration (SSA).  As the RO erroneously deemed any records related to these benefits as not necessary for proper adjudication of the Veteran's claims, any SSA records of the Veteran must be obtained.  Any outstanding VA and private treatment records, to specifically include any VA records from Mississippi, should be obtained as well.  The most recent VA records, available in the Virtual VA system, are dated June 15, 2010.  

Finally, with regard to the issue of entitlement to a TDIU, in the February 2016 Supplemental Statement of the Case the RO determined that the issue of entitlement to a TDIU is considered moot as a 100 percent rating was granted for prostate cancer for the period from March 14, 2005 and entitlement to Special Monthly Compensation (SMC) based on housebound status was granted effective March 14, 2005.  VA, however, must consider a TDIU claim despite the existence of a schedular total rating and the award of SMC under 38 U.S.C.A. § 1114(s) if VA finds a separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 - 04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999)) (the logic of Bradley suggests that if a veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating).  Accordingly, the Veteran should be sent a notice letter that explains how to establish entitlement to a TDIU, and the claim for a TDIU must be adjudicated per Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records for the period following June 15, 2010, to specifically include any records from VA facilities in Mississippi, and associate them with the Veteran's VBMS file.  

2. Obtain any records from the SSA, and associate them with the Veteran's VBMS file.  

3.  Send the Veteran a notice letter that explains how to establish entitlement to a TDIU and request that the Veteran complete a VA Form 21-8940.  Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claim.  Associate any records or responses received with the claims file, and undertake any reasonable indicated development.  

4.  Request that the Veteran confirm his current place of residence in Mississippi, and arrange for the Veteran to undergo VA examinations to determine the current severity of his service-connected peripheral artery disease of the bilateral lower extremities; diabetes mellitus, type II; and peripheral neuropathy of the bilateral upper and lower extremities.  

The entire claims file must be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  All appropriate tests and studies should be conducted, and all clinical findings should be reported in detail.  

The examiner should identify any neurological findings in the right and left lower and upper extremities related to diabetes mellitus, and fully describe the extent and severity of those symptoms.  The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, or severe in nature).  With regard to his upper extremity peripheral neuropathy, the examiner should identify any muscular atrophy, to include of the hand, wrist or fingers, and comment on any loss of use of the hand.  With regard to his bilateral lower extremity peripheral neuropathy, the examiner should comment on any paralysis of the muscles of the sole of foot, any painful paralysis of a causalgic, flexion of the toes, any weakened adduction, and any impaired plantar flexion.

The examiner should identify all findings in the bilateral lower extremities related to peripheral arterial disease, and fully describe the extent and severity of those symptoms.  The examiner should offer an opinion as to whether the Veteran's disability is characterized by claudication on walking more than 100 yards, between 25 and 100 yards on a level grade at 2 miles per hour, or less than 25 yards on a level grade at 2 miles per hour; the presence of any trophic changes (thin skin, absence of hair, dystrophic nails); the presence of persistent coldness of the extremity; the presence of ischemic limb pain at rest; the presence of deep ischemic ulcers; and, the ankle/brachial index.  Note: The ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.

In addition, the examiner should describe the degree of combined occupational impairment attributable to the Veteran's service connected peripheral arterial disease of the bilateral lower extremities; posttraumatic stress disorder; diabetic neuropathy; diabetes mellitus, type II; peripheral neuropathy of the bilateral lower and upper extremities; coronary artery disease/arteriosclerotic heart disease; residual fracture, metacarpal left hand; dermatitis, tinea; and psychophysical gastrointestinal reaction, emphasizing what types of employment activities would be limited because of these service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  In making these determinations, the examiner should take into account the Veteran's own assertions regarding the impact of his service-connected disabilities on his ability to work and perform daily living activities.

5.  After completion of the above, readjudicate the appeal, to include adjudication of entitlement to a TDIU.  If any benefit sought is not granted in full, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


